Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
' IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the court,
1- That all the merchandise on the entry the subject of the above-entitled reappraisement appeal consists of arc light carbons imported from France.
2- That the issues in the aforesaid appeal are the same in all material respects as those decided in Bert Friedberg & Company v. United States, R. D. 8590, and that the record in the said R. D. 8590 may be incorporated in the record in the aforesaid appeal.
3- That the appraised value of the merchandise in the aforesaid appeal, less 15.35 per cent, is equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that, on or about the date of exportation of the merchandise herein involved, merchandise such as or similar thereto was not sold or offered for sale in the country of exportation for export to the United States.
IT IS FURTHER STIPULATED AND AGREED that the reappraisement appeal herein may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, and that such value was the appraised value, less 15.35 per centum.
Judgment will be entered accordingly.